Order Filed September 27, 2016.




                                          In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-16-01094-CV

                      IN RE DERRICK LYNN JOHNSON, Relator

               Original Proceeding from the 204th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. F-1655027

                                        ORDER
      Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

                                                 /s/ LANA MYERS
                                                     JUSTICE




                                             1